 

 

 

B Y E - L A W S

 

of

 

EVEREST RE GROUP, LTD.

 

(as adopted with effect on February 22, 2000,

as amended February 18, 2000, and further

amended May 14, 2008)

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

INTERPRETATION

 

1

 

1.

 

 

INTERPRETATION

 

1

 

BOARD OF DIRECTORS

 

5

 

2.

 

BOARD OF DIRECTORS

5

3.

 

MANAGEMENT OF THE COMPANY

5

4.

 

POWER TO APPOINT MANAGING DIRECTOR OR CHIEF EXECUTIVE OFFICER                  
 

6

5.

 

POWER TO APPOINT MANAGER

6

6.

 

POWER TO AUTHORISE SPECIFIC ACTIONS

6

7.

 

POWER TO APPOINT ATTORNEY

6

8.

 

POWER TO DELEGATE TO A COMMITTEE

6

9.

 

POWER TO APPOINT AND DISMISS EMPLOYEES

8

10.

 

POWER TO BORROW AND CHARGE PROPERTY

8

 

DIRECTORS

 

8

 

11.

 

ELECTION OF DIRECTORS

8

12.

 

NOMINATIONS PROPOSED BY MEMBERS

9

13.

 

DEFECTS IN APPOINTMENT OF DIRECTORS

9

14.

 

ALTERNATE DIRECTORS

9

15.

 

REMOVAL OF DIRECTORS

10

16.

 

VACANCIES ON THE BOARD

10

17.

 

NOTICE OF MEETINGS OF THE BOARD

11

18.

 

QUORUM AT MEETINGS OF THE BOARD

12

19.

 

MEETINGS OF THE BOARD

12

20.

 

UNANIMOUS WRITTEN RESOLUTIONS

12

21.

 

CONTRACTS AND DISCLOSURE OF DIRECTORS'
INTERESTS                                                 

12

22.

 

REMUNERATION OF DIRECTORS

13

 

OFFICERS

 

13

 

23.

 

OFFICERS OF THE COMPANY

13

24.

 

APPOINTMENT OF OFFICERS

13



25.

 

REMUNERATION OF OFFICERS 

13

26.

 

DUTIES OF OFFICERS

13

27.

 

CHAIRMAN OF MEETINGS

14

28.

 

REGISTER OF DIRECTORS AND OFFICERS

14

 

MINUTES

 

14

 

29.

 

OBLIGATIONS OF BOARD TO KEEP MINUTES

14

 

INDEMNITY

 

14

 

30.

 

INDEMNIFICATION OF DIRECTORS AND OFFICERS OF THE COMPANY                      
         

14

31.

 

WAIVER OF CLAIM

16

 

MEETINGS

 

16

 

32.

 

NOTICE OF ANNUAL GENERAL MEETING

16

33.

 

NOTICE OF SPECIAL GENERAL MEETING

16

34.

 

ACCIDENTAL OMISSION OF NOTICE OF GENERAL MEETING

17

35.

 

MEETING CALLED ON REQUISITION OF MEMBERS

17

36.

 

SHORT NOTICE

17

37.

 

POSTPONEMENT OF MEETINGS

18

38.

 

QUORUM FOR GENERAL MEETING

18

39.

 

ADJOURNMENT OF MEETINGS

18


 

i

12659748

99548802

 



--------------------------------------------------------------------------------



 

 

40.

 

BUSINESS TO BE CONDUCTED AT
MEETINGS                                               

18

41.

 

ATTENDANCE AT MEETINGS

19

42.

 

WRITTEN RESOLUTIONS

19

43.

 

ATTENDANCE OF DIRECTORS

19

44.

 

VOTING AT
MEETINGS                                                                                                                       

20

45.

 

VOTING ON SHOW OF HANDS

20

46.

 

DECISION OF
CHAIRMAN                                                                                               

20

47.

 

DEMAND FOR A POLL

20

48.

 

SENIORITY OF JOINT HOLDERS VOTING

21

49.

 

INSTRUMENT OF PROXY   

21



50.

 

REPRESENTATION OF CORPORATIONS AT
MEETINGS                                                             

23

 

SHARE CAPITAL AND SHARES

 

23

 

51.

 

AUTHORISATION OF SHARES

23

52.

 

LIMITATION ON VOTING RIGHTS OF CONTROLLED SHARES

24

53.

 

LIMITATIONS ON THE POWER TO ISSUE SHARES

25

54.

 

VARIATION OF RIGHTS AND ALTERATION OF HARE CAPITAL   

26

55.

 

PURCHASE OF SHARES BY COMPANY

27

56.

 

REGISTERED HOLDER OF SHARES

29

57.

 

DEATH OF A JOINT HOLDER

29

58.

 

SHARE CERTIFICATES

29

 

REGISTER OF MEMBERS

 

30

 

59.

 

CONTENTS OF REGISTER OF MEMBERS

30

60.

 

INSPECTION OF REGISTER OF MEMBERS

30

61.

 

SETTING OF RECORD DATE

30

 

TRANSFER OF SHARES

 

30

 

62.

 

INSTRUMENT OF TRANSFER

30

63.

 

RESTRICTIONS ON TRANSFER

31

64.

 

TRANSFERS BY JOINT HOLDERS

32

 

TRANSMISSION OF SHARES

 

32

 

65.

 

REPRESENTATIVE OF DECEASED MEMBER

32

66.

 

REGISTRATION ON DEATH OR BANKRUPTCY

33

67.

 

REGISTRATION FEES

33

 

DIVIDENDS AND OTHER DISTRIBUTIONS

 

33

 

68.

 

DECLARATION OF DIVIDENDS BY THE BOARD

33

69.

 

OTHER DISTRIBUTIONS

33



70.

 

RESERVE FUND

 33

71.

 

DEDUCTION OF AMOUNTS DUE TO THE
COMPANY                                                                 

33

72.

 

UNCLAIMED DIVIDENDS

34

73.

 

INTEREST ON DIVIDEND

34

 

CAPITALIZATION

 

34

 

74.

 

CAPITALIZATION

34

 

ACCOUNTS AND FINANCIAL STATEMENTS

 

34

 

75.

 

RECORDS OF ACCOUNT

34

76.

 

FINANCIAL YEAR END

35

77.

 

FINANCIAL STATEMENTS

35

 

AUDIT

35



ii

12659748

99548802

      



--------------------------------------------------------------------------------



 



78.

 

APPOINTMENT OF AUDITOR

35

79.

 

REMUNERATION OF AUDITOR

35

80.

 

VACATION OF OFFICE OF
AUDITOR                                                                                              

35

81.

 

ACCESS TO BOOKS OF THE COMPANY 

35

82.

 

REPORT OF THE AUDITOR

35

 

GRATUITIES, PENSIONS AND INSURANCE

 

36

 

83.

 

BENEFITS

36

84.

 

INSURANCE

36

85.

 

LIMITATION ON ACCOUNTABILITY

36

 

NOTICES

 

36

 

86.

 

NOTICES TO MEMBERS OF THE COMPANY

36



87.

 

NOTICES TO JOINT MEMBERS

37

88.

 

SERVICE AND DELIVERY OF
NOTICE                                                                                            

37

 

REGISTERED OFFICE

 

37

 

89.

 

REGISTERED OFFICE

37

 

SEAL OF THE COMPANY

 

37

 

90.

 

THE SEAL

37

91.

 

MANNER IN WHICH SEAL IS TO BE
AFFIXED                                                          

37

92.

 

DESTRUCTION OF DOCUMENTS

37

 

UNTRACED MEMBERS

 

38

 

93.

 

SALE OF SHARES

38

94.

 

INSTRUMENT OF TRANSFER

39

95.

 

PROCEEDS OF SALE

39

 

WINDING-UP

 

39

 

96.

 

DETERMINATION TO LIQUIDATE

39

97.

 

WINDING-UP/DISTRIBUTION BY LIQUIDATOR

40

 

ALTERATION OF BYE-LAWS

 

40

 

98.

 

ALTERATION OF BYE-LAWS

40


 

iii

12659748

99548802

 



--------------------------------------------------------------------------------



 

 

BYE-LAWS

 

OF

 

EVEREST RE GROUP, LTD.

 

(as adopted with effect on February 22, 2000)

 

INTERPRETATION

1.

Interpretation

(a)       In these Bye-laws the following words and expressions shall, where not
inconsistent with the context, have the following meanings respectively:

 

(i)

“Act” means the Companies Act 1981 of Bermuda, as amended, or any Bermuda
statute then in effect that has replaced such statute, and any reference in
these Bye-laws to a provision of the Act means such provision as amended from
time to time or any provision of a Bermuda law from time to time in effect that
has replaced such provision;

 

(ii)

“Alternate Director” means an alternate Director appointed in accordance with
these Bye-laws;

 

(iii)

“Auditor” includes any individual, company or partnership;

 

(iv)

“Board” means the Board of Directors appointed or elected pursuant to these
Bye-laws and acting by resolution in accordance with the Act and these Bye-laws
or the Directors present at a meeting of Directors at which there is a quorum;

 

(v)

“Business Day” means any day, other than a Saturday, a Sunday or any day on
which banks in Hamilton, Bermuda or the City of New York, United States are
authorised or obligated by law or executive order to close;

 

(vi)

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
United States federal statute then in effect that has replaced such statute, and
any reference in these Bye-laws to a provision of the Code or a rule or
regulation promulgated thereunder means such provision, rule or regulation as
amended from time to time or any provision of a United States federal law, or
any United States federal rule or regulation, from time to time in effect that
has replaced such provision, rule or regulation;

 

(vii)

“Common Shares” means the common shares, initially having a par value U.S. $0.01
per share, of the Company and includes a fraction of a Common Share;

 





--------------------------------------------------------------------------------



 

(viii)

“Company" means the company for which these Bye-laws are approved and confirmed;

 

(ix)

“Controlled Shares” of any Person means all shares of the issued and outstanding
share capital of the Company owned by such Person, whether:

 

(A)

directly;

 

(B)

with respect to Persons who are U.S. Persons, by application of the attribution
and constructive ownership rules of Sections 958(a) and 958(b) of the Code;

 

(C)

with respect to Persons who are U.S. Persons, by application of the attribution
and constructive ownership rules of Sections 544 and 554 of the Code; or

 

(D)

beneficially within the meaning of Section 13(d)(3) of the Exchange Act and the
rules and regulations thereunder;

 

(x)

“Director” means a director of the Company and shall include an Alternate
Director;

 

(xi)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any United States federal statute from time to time in effect that
has replaced such statute, and any reference in these Bye-laws to a provision of
the Exchange Act or a rule or regulation promulgated thereunder means such
provision, rule or regulation as amended from time to time or any provision of a
United States federal law, or any United States federal rule or regulation, from
time to time in effect that has replaced such provision, rule or regulation;

 

(xii)

“Fair Market Value” means, with respect to a redemption or purchase of any
shares of the Company in accordance with these Bye-laws, (A) if such shares are
listed on a securities exchange (or quoted in a securities quotation system),
the average of the high and low sale (or bid) prices of such shares on such
exchange (or in such quotation system), or, if such shares are listed on (or
quoted in) more than one exchange (or quotation system), the average of the high
and low sale (or bid) prices of the shares on the principal securities exchange
(or quotation system) on which such shares are then traded, or, if such shares
are not then listed on a securities exchange (or quotation system) but are
traded in the over-the-counter market, the average of the latest bid and asked
quotations for such shares in such market, in each case for the last 15 trading
days immediately preceding the day on which notice of the redemption or purchase
of such shares is sent pursuant to these Bye-laws or (B) if no such sales (or
bid) prices or quotations are available because such shares are not publicly
traded or otherwise,

 

2

12659748

99548802

 

--------------------------------------------------------------------------------

 

the fair value of such shares as determined by one independent nationally
recognized investment banking firm chosen by the Board and reasonably
satisfactory to the Member or Person whose shares are to be so repurchased by
the Company, provided, that the calculation of the Fair Market Value of the
shares made by such appointed investment banking firm (x) shall not include any
discount relating to the absence of a public trading market for, or any transfer
restrictions on, such shares and (y) such calculation shall be final and the
fees and expenses stemming from such calculation shall be borne by the Company
or its assignee, as the case may be;

 

(xiii)

“Investment Company” means a registered investment company pursuant to the
Investment Company Act;

 

(xiv)

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time, or any federal statute from time to time in effect
that has replaced such statute, and any reference in these Bye-laws to a
provision of the Investment Company Act or a rule or regulation promulgated
thereunder means such provision, rule or regulation as amended from time to time
or any provision of a federal law, or any federal rule or regulation, from time
to time in effect that has replaced such provision, rule or regulation;

 

(xv)

“Maximum Percentage” means, with respect to any Person, nine and nine-tenths
percent (9.9%) or, if applicable, such other percentage as the Board shall have
previously approved for such Person in accordance with these Bye-laws;

 

(xvi)

“Member” means the Person registered in the Register of Members as the holder of
shares in the Company and, when two or more Persons are so registered as joint
holders of shares, means the Person whose name stands first in the Register of
Members as one of such joint holders or all of such Persons as the context so
requires;

 

(xvii)

“notice” means written notice as further defined in these Bye-laws unless
otherwise specifically stated;

 

(xviii)

“Officer” means any individual appointed by the Board to hold an office in the
Company;

 

(xix)

“Person” means an individual, trust, estate, partnership, association, company,
corporation, firm or other legal entity or enterprise;

 

(xx)

“Preferred Shares” means the preferred shares, initially having a par value U.S.
$0.01 per share, of the Company and includes a fraction of a Preferred Share;

 

3

12659748

99548802

 

--------------------------------------------------------------------------------

 

 

(xxi)

"Record Date" means the date referred to in Bye-law 61;

 

(xxii)

“Registered Office” means the office of the Company selected to be the
registered office in accordance with the provisions of the Act and Bye-law 89;

 

(xxiii)

“Register of Directors and Officers” means the Register of Directors and
Officers referred to in Bye-law 28;

 

(xxiv)

“Register of Members” means the Register of Members referred to in Bye-law 59;

 

(xxv)

“Repurchase Price” means the Fair Market Value of the shares to be redeemed or
purchased on the date the Repurchase Notice (as defined in paragraph (b) of
Bye-law 55) with respect thereto is sent by the Company;

 

(xxvi)

“Secretary” means the individual appointed to perform any or all the duties of
secretary of the Company and includes any deputy, assistant or acting secretary;

 

(xxvii)

“Securities Act” means the United States Securities Act of 1933, as amended, or
any United States federal statute from time to time in effect which has replaced
such statute, and any reference in these Bye-laws to a provision of the
Securities Act or a rule or regulation promulgated thereunder means such
provision, rule or regulation as amended from time to time or any provision of a
United States federal law, or any United States federal rule or regulation, from
time to time in effect that has replaced such provision, rule or regulation;

 

(xxviii)

“share” means any share in the share capital of the Company;

 

(xxix)

“Treasury Share” means a share of the Company that was or is treated as having
been acquired and held by the Company and has been held continuously by the
Company since it was so acquired and has not been cancelled.”

 

(xxx)

“United States” means the United States of America and dependent territories or
any part thereof; and

 

(xxxi)

“U.S. Person” means, except as otherwise indicated, an individual who is a
citizen or resident of the United States, a corporation, partnership or other
entity created or organized in the United States or under the laws of the United
States or any political subdivision thereof, an estate whose income is
includable in gross income for United States federal income tax purposes,
regardless of its source, or a trust, if and only if (A) a court within the
United States is able to exercise primary supervision over the administration of
the trust

 

4

12659748

99548802

 



--------------------------------------------------------------------------------



and (B) one or more U.S. Persons have the authority to control all substantial
decisions of the trust.

              (b)            In these Bye-laws, where not inconsistent with the
context:
 

 

(i)

words denoting the plural number include the singular number and vice versa;

 

(ii)

words denoting the masculine gender include the feminine gender;

 

(iii)

the word:

 

(A)

“may” shall be construed as permissive;

 

(B)

“shall” shall be construed as imperative; and

 

(iv)

unless otherwise provided herein words or expressions defined in the Act shall
bear the same meaning in these Bye-laws.

(c)           Expressions referring to writing or written shall, unless the
contrary intention appears, include facsimile, printing, lithography,
photography, electronic-mail and other modes of representing words in a legible
and non-transitory form.

(d)          Headings used in these Bye-laws are for convenience only and are
not to be used or relied upon in the construction hereof.

(e)          In these Bye-laws, (i) powers of delegation shall not be
restrictively construed but the widest interpretation shall be given thereto,
(ii) the word “Board” in the context of the exercise of any power contained in
these Bye-laws includes any committee consisting of one or more individuals
appointed by the Board, any Director holding executive office and any local or
divisional Board, manager or agent of the Company to which or, as the case may
be, to whom the power in question has been delegated in accordance with these
Bye-laws, (iii) no power of delegation shall be limited by the existence of any
other power of delegation and (iv) except where expressly provided by the terms
of delegation, the delegation of a power shall not exclude the concurrent
exercise of that power by any Person who is for the time being authorised to
exercise it under these Bye-laws or under another delegation of the powers.

 

BOARD OF DIRECTORS

2.

Board of Directors

 

The business of the Company shall be managed and conducted by the Board.

3.

Management of the Company

(a)       In managing the business of the Company, the Board may exercise all
such powers of the Company as are not, by statute or by these Bye-laws, required
to be exercised by the Company in general meeting and the business and affairs
of the Company shall be so controlled by the Board. The Board also may present
any petition and make any application in connection with the winding up or
liquidation of the Company.

 



5

12659748

99548802

 

--------------------------------------------------------------------------------

 

             (b)      No regulation or alteration to these Bye-laws made by the
Company in general meeting shall invalidate any prior act of the Board which
would have been valid if that regulation or alteration had not been made.

(c)       Subject to Section 39 of the Act, the Board may procure that the
Company pays to Members or third parties all expenses incurred in promoting and
incorporating the Company.

(d)       The Board may exercise all the powers of the Company to discontinue
the Company to a named country or jurisdiction outside Bermuda pursuant to
Section 132G of the Act.

4.

Power to appoint managing director or chief executive officer

The Board may from time to time appoint one or more Directors to the office of
managing director or chief executive officer of the Company who shall, subject
to the control of the Board, supervise and administer all of the general
business and affairs of the Company.

5.

Power to appoint manager

Without limiting the provisions of Bye-law 4, the Board may appoint a Person or
body of Persons to act as manager of all or some of the Company’s day to day
business and may entrust to and confer upon such manager such powers and duties
as it deems appropriate for the transaction or conduct of such business.

6.

Power to authorise specific actions

The Board may from time to time and at any time authorise any Director, Officer
or other Person or body of Persons to act on behalf of the Company for any
specific purpose and in connection therewith to execute any agreement, document
or instrument on behalf of the Company.

7.

Power to appoint attorney

The Board may from time to time and at any time by power of attorney appoint any
Person or body of Persons, whether nominated directly or indirectly by the
Board, to be an attorney of the Company for such purposes and with such powers,
authorities and discretions (not exceeding those vested in or exercisable by the
Board) and for such period (or for an unspecified length of time) and subject to
such conditions as it may think fit and any such power of attorney may contain
such provisions for the protection and convenience of persons dealing with any
such attorney as the Board may think fit and may also authorise any such
attorney to sub-delegate all or any of the powers, authorities and discretions
so vested in the attorney. Such attorney may, if so authorised under the seal of
the Company, execute any deed or instrument under such attorney’s personal seal
with the same effect as the affixation of the seal of the Company.

 

8.

Power to delegate to a committee

The Board may delegate any of its powers to a committee of one or more
individuals appointed by the Board (and the Board may appoint alternative
committee

 

6



12659748

99548802


--------------------------------------------------------------------------------



members or authorize the members to appoint their own alternates), which
committee may consist partly or entirely of non-Directors. Without limiting the
foregoing, such committees may include:

(a)       an Executive Committee, which shall have all of the powers of the
Board between meetings of the Board;

(b)       an Underwriting Committee, which shall, among other things, establish,
review and monitor the underwriting policies of the Company’s subsidiary
companies or other companies associated with the Company, review underwriting
decisions, monitor any appointed underwriting services provider, advise the
Board with respect to actuarial services, review actuarial decisions, monitor
any provider of actuarial services and otherwise monitor the risks insured or
reinsured by the Company’s subsidiary companies or other companies associated
with the Company;

(c)       an Investment Committee, which shall, among other things, establish,
review and monitor the investment policies of the Company and the Company’s
subsidiary companies or other companies associated with the Company, review
investment decisions and review and monitor any provider of investment services;

(d)       an Audit Committee, which shall, among other things, review the
internal administrative and accounting controls of the Company and the Company’s
subsidiary companies or other companies associated with the Company and
recommend to the Board the appointment of independent auditors;

(e)       a Compensation Committee, which shall, among other things, establish
and review the compensation of Officers and the compensation policies and
procedures of the Company and the Company’s subsidiary companies or other
companies associated with the Company; and

(f)        a Nominating Committee, which shall, among other things, propose to
the Members or to continuing Directors, before any election of Directors by
Members or the filling of any vacancy by the Board, a slate of director
candidates equal in number to the vacancies to be filled (for purposes of
paragraph (f) of this Bye-law 8 only, “Director” shall not include Alternate
Director).

All Board committees shall conform to such directions as the Board shall impose
on them; provided, that each member shall have one vote, and each committee
shall have the right as it deems appropriate to retain outside advisors and
experts. Each committee may adopt rules for the conduct of its affairs,
including rules governing the adoption of resolutions by unanimous written
consent, and the place, time, and notice of meetings, as shall be advisable and
as shall not be inconsistent with these Bye-laws regarding Board meetings or
with any applicable resolution adopted by the Board. Each committee shall cause
minutes to be made of all meetings of such committee and of the attendance
thereat and shall cause such minutes and copies of resolutions adopted by
unanimous consent to be promptly inscribed or incorporated by the Secretary in
the minute book.

 

7

12659748

99548802




--------------------------------------------------------------------------------



9.

Power to appoint and dismiss employees

              The Board may appoint, suspend or remove any Officer, manager,
secretary, clerk, agent or employee of the Company and may fix their
remuneration and determine their duties.
 

10.

Power to borrow and charge property

The Board may exercise all the powers of the Company to borrow money, to assume,
guarantee or otherwise become directly or indirectly liable for indebtedness for
borrowed money and to mortgage or charge its undertaking, property and uncalled
capital, or any part thereof, and may issue debentures, debenture stock and
other securities whether outright or as security for any debt, liability or
obligation of the Company or any third party.

 

DIRECTORS

11.

Election of Directors

(a)       The Board shall consist of not less than three and not more than 12
Directors, the exact number to be determined from time to time by resolution
adopted by the affirmative vote of more than fifty percent (50%) of the
Directors then in office; provided, that if no such resolution shall be in
effect the number of Directors shall be six. Each Director shall be elected,
except in the case of casual vacancy, by the Members in the manner set forth in
paragraph (b) of this Bye-law 11 at the annual general meeting or any special
general meeting called for the purpose and who shall hold office for the term
set forth in paragraph (c) of this Bye-law 11.

(b)       Except as permitted under paragraph (d) of this Bye-law 11, no
individual shall, unless recommended for election by the Board or any Nominating
Committee of the Board, be eligible for election as a Director unless advance
notice of the nomination of such individual shall have been given to the Company
in the manner provided in Bye-law 12.

(c)       The Board shall be divided into three classes of Directors, namely
Class I, Class II and Class III. Each class shall have approximately the same
number of Directors as determined by the Board or any Nominating Committee of
the Board. The initial term of the Class I Directors shall expire at the first
annual general meeting following the date that the Company is subject to the
reporting requirements of the Exchange Act. The initial term of the Class II
Directors shall expire at the second annual general meeting following the date
that the Company is subject to the reporting requirements of the Exchange Act.
The initial term of the Class III Directors shall expire at the third annual
general meeting following the date that the Company is subject to the reporting
requirements of the Exchange Act. Following their initial terms, all classes of
Directors shall be elected to three-year terms. Each Director shall serve until
the expiration of such Director’s term or until such Director’s successor shall
have been duly elected or appointed or until such Director’s office is otherwise
vacated.

               (d)       Notwithstanding the foregoing, whenever the holders of
any one or more classes or series of Preferred Shares shall have the right,
voting separately by class or

 

8

12659748

99548802

 



--------------------------------------------------------------------------------

 

series, to elect Directors at an annual or special general meeting, the
election, term of office, filling of vacancies and other features of such
directorships shall be governed by the terms of the Board resolution creating
such classes or series of Preferred Shares, and such Directors so elected shall
not be divided into classes pursuant to this Bye-law 11 unless expressly
provided by such terms.

 

(e)       For the purposes of this Bye-law 11 only, “Director” shall not include
an Alternate Director.

12.

Nominations proposed by Members

(a)       If a Member desires to nominate one or more individuals for election
as Directors at any general meeting duly called for the election of Directors,
written notice of such Member’s intent to make such a nomination must be
received by the Company at the Registered Office (or at such other place or
places as the Board may otherwise specify from time to time for this purpose)
not less than 120 days nor more than 150 days before the first anniversary of
the date of the notice convening the Company’s annual general meeting of
shareholders for the prior year. Such notice shall set forth (i) the name and
address, as it appears in the Register of Members, of the Member who intends to
make such nomination; (ii) a representation that the Member is a holder of
record of shares of the Company entitled to vote at such meeting and intends to
appear in person or by proxy at the meeting to make such nomination; (iii) the
class and number of shares of the Company which are held by the Member; (iv) the
name and address of each individual to be nominated; (v) a description of all
arrangements or understandings between the Member and any such nominee and any
other person or persons (naming such person or persons) pursuant to which such
nomination is to be made by the Member; (vi) such other information regarding
any such nominee proposed by such Member as would be required to be included in
a proxy statement filed pursuant to Regulation 14A under the Exchange Act,
whether or not the Company is then subject to such Regulation; and (vii) the
consent of any such nominee to serve as a Director, if so elected. The chairman
of such general meeting shall, if the facts warrant, refuse to acknowledge a
nomination that is not made in compliance with the procedure specified in this
Bye-law 12, and any such nomination not properly brought before the meeting
shall not be considered.

13.

Defects in appointment of Directors

All acts done bona fide by any meeting of the Board or by a committee of the
Board or by any individual acting as a Director shall, notwithstanding that it
be afterwards discovered that there was some defect in the appointment of any
Director or individual acting as aforesaid, or that they or any of them were
disqualified, be as valid as if every such individual had been duly appointed
and was qualified to be a Director.

14.

Alternate Directors

(a)       Any Director may appoint an individual or individuals to act as a
Director in the alternative to himself or herself by notice in writing received
by the Company at the Registered Office (or at such other place or places as the
Board may otherwise specify from time to time for this purpose). Any individual
so appointed shall have all

 

9

12659748

99548802

 



--------------------------------------------------------------------------------



the rights and powers of the Director or Directors for whom such individual is
appointed in the alternative; provided, that such individual shall not be
counted more than once in determining whether or not a quorum is present. Any
Director may, upon notice in writing received by the Company at the Registered
Office (or at such other place or places as the Board may otherwise specify from
time to time for this purpose), remove or replace any individual so appointed as
his or her alternate with or without cause.

(b)       An Alternate Director shall be entitled to receive notice of all
meetings of the Board and to attend and vote at any such meeting at which a
Director for whom such Alternate Director was appointed in the alternative is
not personally present and generally to perform at such meeting all the
functions of such Director for whom such Alternate Director was appointed.

(c)       An Alternate Director shall be entitled to receive any proposed
written resolutions being circulated among the Directors for signature and an
Alternate Director may sign any written resolution in the absence of a Director
for whom such Alternate Director was appointed.

(d)       An Alternate Director shall cease to be such if the Director for whom
such Alternate Director was appointed ceases for any reason to be a Director but
may be re-appointed as an alternate to the individual appointed to fill the
vacancy in accordance with these Bye-laws.

15.

Removal of Directors

(a)       The Members shall not be entitled to remove a Director other than for
cause.

(b)       Subject to any provision to the contrary in these Bye-laws, the
Members may, at any special general meeting convened for that purpose and held
in accordance with these Bye-laws, remove any Director for cause with the
sanction of a resolution passed by the holders of not less than fifty percent
(50 %) of the issued and outstanding shares conferring the right to vote on such
resolution; provided, that (i) the notice of any such meeting convened for the
purpose of removing a Director shall contain a statement of the intention so to
do and be served on such Director not less than 14 days before the meeting and
(ii) at such meeting such Director shall be entitled to be heard on the motion
for such Director’s removal.

(c)       A vacancy on the Board created by the removal of a Director under the
provisions of paragraph (a) of this Bye-law 15 may be filled by the Members at
the meeting at which such Director is removed and, in the absence of such
appointment, the Board may fill any such vacancy in accordance with Bye-law 16.
A Director so appointed shall hold office for the balance of the term of such
vacant Board position, or until such Director’s successor is elected or
appointed or such Director’s office is otherwise vacated.

16.

Vacancies on the Board

(a)       The Board shall have the power from time to time and at any time to
appoint any individual as a Director to fill a vacancy on the Board occurring as
the result of the death, disability, disqualification, resignation or removal of
any Director or if such

 

10

12659748

99548802

 

--------------------------------------------------------------------------------

 

Director’s office is otherwise vacated and to appoint an Alternate Director to
any Director so appointed. A Director so appointed shall hold office for the
balance of the term of such vacant Board position or until such Director’s
successor is elected or appointed or such Director’s office is otherwise
vacated.
 

(b)          The Board may act notwithstanding any vacancy in its number but, if
and so long as its number is reduced below the number fixed by these Bye-laws as
the minimum number necessary for the transaction of business at meetings of the
Board, the continuing Directors or Director may, notwithstanding that the number
of Directors is below the number fixed by or in accordance with these Bye-laws
as the quorum or that there is only one continuing Director, act for the purpose
of (i) filling vacancies on the Board, (ii) summoning a general meeting of the
Company or (iii) preserving the assets of the Company, but not for any other
purpose.

 

(c)

The office of Director shall be vacated if the Director:

 

(i)

is removed from office pursuant to these Bye-laws or is prohibited from being a
Director by law;

 

(ii)

is or becomes bankrupt or makes any arrangement or composition with his
creditors generally;

 

(iii)

is or becomes of unsound mind as determined by the Board in its sole discretion
or dies;

 

(iv)

resigns his or her office by notice in writing to the Company.

17.

Notice of meetings of the Board

(a)       The Chairman or Deputy Chairman, or any two Directors may, and the
Secretary on the requisition of the Chairman, Deputy Chairman or any two
Directors shall, at any time summon a meeting of the Board by not less than
three Business Days’ notice in writing to each Director and Alternate Director,
unless such Director or Alternate Director consents to shorter notice.

(b)       Notice of a meeting of the Board shall specify the general nature of
the business to be considered at such meeting and shall be deemed to be duly
given to a Director if it is given to such Director in person or otherwise
communicated or sent to such Director by mail, courier service, cable, telex,
telecopier, facsimile, electronic-mail or other mode of representing words in a
legible and non-transitory form at such Director’s address in the Register of
Directors and Officers or any other address given by such Director to the
Company for this purpose. If such notice is sent by next-day courier, cable,
telex, telecopier, facsimile or electronic-mail it shall be deemed to have been
given the Business Day following the sending thereof and, if by registered mail,
three Business Days following the sending thereof.

(c)       Meetings of the Board may be held within or outside of Bermuda and
shall be held outside of the United States.

 

11

12659748

99548802

 

--------------------------------------------------------------------------------

 

18.

Quorum at meetings of the Board

                The quorum necessary for the transaction of business at a
meeting of the Board shall be a majority of the Directors then in office,
present in person or represented by an Alternate Director or another Director
appointed in accordance with the provisions of Section 91A of the Act.
 

19.

Meetings of the Board

(a)       The Board may meet for the transaction of business, adjourn and
otherwise regulate its meetings as it sees fit.

(b)       Directors may participate in any meeting of the Board by means of such
telephone, electronic or other communication facilities as permit all persons
participating in the meeting to communicate with each other simultaneously and
instantaneously, and participation in such a meeting shall constitute presence
in person at such meeting. No Director may participate in any such meeting of
the Board while in the United States.

(c)       A resolution put to the vote at a duly constituted meeting of the
Board at which a quorum is present and acting throughout shall be carried by the
affirmative votes of a majority of the votes cast. Each Director shall have one
vote on all matters put to the Board for resolution, except that in the case of
an equality of votes the Chairman, if he or she is present (and if he or she is
not present, the Deputy Chairman, if he or she is present), shall have a second
or casting vote, otherwise no Director has a second or casting vote.

20.

Unanimous written resolutions

A resolution in writing signed by all the Directors, which may be in
counterparts, shall be as valid as if it had been passed at a meeting of the
Board duly called and constituted, such resolution to be effective on the date
on which the last Director signs the resolution. An Alternate Director may sign
a resolution in writing in the stead of any Director for whom he or she has been
appointed an Alternate Director. Any resolution in writing may be signed within
or outside of the United States; provided, that the last Director or Alternate
Director, as the case may be, to sign the resolution must sign outside of the
United States.

21.

Contracts and disclosure of Directors’ interests

(a)       Any Director, or any Director’s firm, partner or any company or
enterprise with whom any Director is associated, may act in a professional
capacity for the Company and such Director or such Director’s firm, partner or
such company or enterprise shall be entitled to remuneration for professional
services as if such Director were not a Director; provided, that nothing herein
contained shall authorise a Director or Director’s firm, partner or such company
to act as Auditor of the Company.

(b)       A Director who is directly or indirectly interested in a contract or
proposed contract or arrangement with the Company shall declare the nature of
such interest as required by the Act.

(c)       Following a declaration being made pursuant to this Bye-law 21, and
unless disqualified by the chairman of the relevant Board meeting, a Director
may vote

 

12

12659748

99548802

 

--------------------------------------------------------------------------------

 

in respect of any contract or arrangement or proposed contract or arrangement in
which such Director is interested and may be counted in the quorum at such
meeting.

22.

Remuneration of Directors

(a)       The remuneration and benefits (if any) of the Directors, including
without limitation, participation in any share option or incentive plan and
loans (with the generalor specific consent required by Section 96 of the Act) in
connection therewith, shall be determined by the Board and shall be deemed to
accrue from day to day. The Directors shall also be reimbursed for all travel,
hotel and other expenses properly incurred by them in attending and returning
from meetings of the Board, any committee appointed by the Board, general
meetings of the Company, or in connection with the business of the Company or
their duties as Directors generally.

(b)       A Director may hold any other office or place of profit under the
Company (other than the office of Auditor) in conjunction with his or her office
of Director for such period on such terms as to remuneration and otherwise as
the Board may determine.

(c)       The Board may award special remuneration and benefits to any Director
undertaking any special work or services for, or undertaking any special mission
on behalf of, the Company other than his or her ordinary routine work as a
Director. Any fees paid to a Director who is also counsel or attorney to the
Company, or otherwise serves it in a profession capacity, shall be in addition
to his or her remuneration as a Director.

OFFICERS

23.

Officers of the Company

The Officers of the Company shall consist of a Chairman, a Deputy Chairman, a
Secretary and such additional Officers as the Board may from time to time
determine to be necessary or advisable in the conduct of the affairs of the
Company, all of whom shall be deemed to be Officers for the purposes of these
Bye-laws. The same individual may hold two or more offices in the Company,
except for the offices of Chairman and Deputy Chairman.

24.

Appointment of Officers

The Board shall, as soon as possible after each annual general meeting, appoint
the Chairman and the Deputy Chairman who shall be Directors. The Secretary and
additional Officers, if any, shall be appointed by the Board from time to time;
provided, that the Chairman may appoint any Officer ranking equal or junior to a
Vice President, and such appointee shall be deemed to be an Officer for the
purposes of these Bye-laws.

25.

Remuneration of Officers

The Officers shall receive such remuneration as the Board may from time to time
determine; provided, that the Chairman shall be entitled to determine the
remuneration for those Officers appointed by the Chairman pursuant to Bye-law
24.

26.

Duties of Officers

 

13

12659748

99548802

 

--------------------------------------------------------------------------------

 

The Officers shall have such powers and perform such duties in the management,
business and affairs of the Company as may be delegated to them from time to
time by these Bye-laws, or the Board or, in the case of those Officers appointed
by the Chairman pursuant to Bye-law 24, the Chairman.

27.

Chairman of meetings

The Chairman shall act as chairman at all meetings of the Members and of the
Board at which such individual is present. In his or her absence, the Deputy
Chairman shall act as chairman and in the absence of both of them a chairman
shall be appointed or elected by those present at the meeting and entitled to
vote.

28.

Register of Directors and Officers

(a)       The Board shall cause to be kept in one or more books at the
Registered Office a Register of Directors and Officers and shall enter therein
the particulars required by the Act.

(b)       The Register of Directors and Officers shall be open to inspection by
Members at the Registered Office in compliance with the requirements of the Act,
subject to such reasonable restrictions as the Board may impose.

MINUTES

29.

Obligations of Board to keep minutes

(a)       The Board shall cause minutes to be duly entered in books provided for
the purpose:

 

                         (i)                  

of all elections and appointments of
Officers;                                                            

 

                         (ii)                 

of the names of the Directors present at each meeting of the Board and of any
committee appointed by the Board; and                           

 

                         (iii)

of all resolutions and proceedings of general meetings of the Members, meetings
of the Board, meetings of managers and meetings of committees appointed by the
Board.

(b)       Minutes prepared in accordance with the Act and these Bye-laws shall
be kept by the Secretary at the Registered Office.

 

INDEMNITY

30.

Indemnification of Directors and Officers of the Company

(a)       The Company shall indemnify its Officers and Directors to the fullest
extent possible except as prohibited under the Act. Without limiting the
foregoing, the Directors, Secretary and other Officers (such term to include for
the purposes of Bye-laws 30 and 31, any Alternate Director or Person appointed
to any committee by the

 

14

12659748

99548802

 

--------------------------------------------------------------------------------

 

Board or any Person who is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise (including any employee benefit plan)) and
employees of the Company acting in relation to any of the affairs of the Company
and the liquidator or trustees (if any) acting in relation to any of the affairs
of the Company, and every one of them, and their heirs, executors and
administrators, shall be indemnified and secured harmless out of the assets of
the Company (and the Company, in the discretion of the Board, may so indemnify
and secure harmless a Person by reason of the fact that such Person was an agent
of the Company or was serving at the request of the Company in any other
capacity for or on behalf of the Company) from and against all actions, costs,
charges, losses, damages and expenses (including, without limitation, attorneys’
fees) which they or any of them, their heirs, executors or administrators, shall
or may incur or sustain by or by reason of any act done, concurred in or omitted
(actual or alleged) in or about the execution of their duty, or supposed duty,
or in their respective offices or trusts, including, without limitation, any
acts taken or omitted with regard to subsidiary companies of the Company, and
none of them shall be answerable for the acts, receipts, neglects or defaults of
the others of them or for joining in any receipts for the sake of conformity, or
for the acts of or the solvency or honesty of any bankers or other persons with
whom any moneys or effects belonging to the Company shall or may be lodged or
deposited for safe custody, or for insufficiency or deficiency of any security
upon which any moneys of or belonging to the Company shall be placed out on or
invested, or for any other loss, misfortune or damage which may happen in the
execution of their respective offices or trusts, or in relation thereto;
provided, that this indemnity shall not extend to any matter prohibited by the
Act.

(b)       Any indemnification under this Bye-law 30, unless ordered by a court,
shall be made by the Company only as authorised in the specific case upon a
determination that indemnification of such Person is proper in the circumstances
because such Person has met the applicable standard of conduct set forth in
paragraph (a) of this Bye-law 30. Such determination shall be made (i) by the
Board by a majority vote of disinterested Directors or (ii) if a majority of the
disinterested Directors so directs, by independent legal counsel in a written
opinion or (iii) by the Members.

(c)       Expenses (including, without limitation, attorneys’ fees) actually and
reasonably incurred by any Director, Secretary, other Officer or employee of the
Company in defending any civil, criminal, administrative or investigative
action, suit or proceeding or threat thereof for which indemnification is sought
pursuant to paragraph (a) of this Bye-law 30 shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such Person to repay such amount if it
shall be ultimately determined that such Person is not entitled to be
indemnified by the Company as authorised in these Bye-laws or otherwise pursuant
to applicable law; provided, that if it is determined by either (i) a majority
vote of Directors who were not parties to such action, suit or proceeding or
(ii) if a majority of the disinterested Directors so directs, by independent
legal counsel in a written opinion, that there is no reasonable basis to believe
that such Person is entitled to be indemnified by the Company as authorised in
these Bye-laws or otherwise pursuant to applicable law, then no expense shall be
advanced in accordance with this paragraph (c) of this Bye-law

 

15

12659748

99548802

 

--------------------------------------------------------------------------------

 

30.  The Company, in the discretion of the Board, may pay such expenses
(including attorneys’ fees) incurred by agents of the Company or by Persons
serving at the request of the Company in any other capacity for or on behalf of
the Company upon the receipt of the aforesaid undertaking and such terms and
conditions, if any, as the Board deems appropriate.

(d)       The indemnification and advancement of expenses provided in these
Bye-laws shall not be deemed exclusive of any other rights to which those
seeking indemnification and advancement of expenses may now or hereafter be
entitled under any statute, agreement, vote of Members or otherwise, both as to
action in an official capacity and as to action in another capacity while
holding such office.

(e)       The indemnification and advancement of expenses provided by, or
granted pursuant to, this Bye-law 30 shall, unless otherwise provided when
authorised or ratified, continue as to a Person who has ceased to hold the
position for which such Person is entitled to be indemnified or advanced
expenses and shall inure to the benefit of the heirs, executors and
administrators of such a Person.

(f)        The Company may purchase and maintain insurance to protect itself and
any Director, Officer or other Person entitled to indemnification pursuant to
this Bye-law to the fullest extent permitted by law.

(g)       No amendment or repeal of any provision of this Bye-law 30 shall
alter, to the detriment of any Person, the right of such Person to the
indemnification or advancement of expenses related to a claim based on an act or
failure to act which took place prior to such amendment, repeal or termination.

31.

Waiver of claim

The Company and each Member agrees to waive any claim or right of action it
might have, whether individually or by or in the right of the Company, against
any Director or Officer on account of any action taken by such Director or
Officer, or the failure of such Director or Officer to take any action in the
performance of his or her duties with or for the Company; provided, that such
waiver shall not extend to any matter in respect of any fraud or dishonesty
which may attach to such Director or Officer.

 

MEETINGS

32.

Notice of annual general meeting

The annual general meeting of the Company shall be held in each year at such
time and place as the Chairman, the Deputy Chairman or any two Directors or any
Director and the Secretary or the Board shall appoint. At least five days
written notice of such meeting shall be given to each Member entitled to vote
thereat as at the relevant Record Date stating the date, place and time at which
the meeting is to be held, that the election of Directors will take place
thereat, and as far as practicable, the other business to be conducted at the
meeting. The annual general meeting may be held within or outside of Bermuda and
shall be held outside of the United States.

33.

Notice of special general meeting

 

16

12659748

99548802

 

--------------------------------------------------------------------------------

 

            The Chairman, the Deputy Chairman or any two Directors or any
Director and the Secretary or the Board may convene a special general meeting of
the Company whenever in their judgment such a meeting is necessary, upon not
less than five days’ written notice to each Member entitled to attend and vote
thereat as at the relevant Record Date, which shall state the date, time, place
and the general nature of the business to be considered at the meeting. Any
special general meeting may be held within or outside of Bermuda and shall be
held outside of the United States.

34.

Accidental omission of notice of general meeting

The accidental omission to give notice of a general meeting to, or the
non-receipt of notice of a general meeting by, any Member entitled to receive
notice shall not invalidate the proceedings at that meeting.

35.

Meeting called on requisition of Members

Notwithstanding anything herein, the Board shall, on the requisition of Members
holding at the date of the deposit of the requisition not less than one-tenth of
such of the paid-up share capital of the Company as at the date of the deposit
carries the right to vote at general meetings of the Company, forthwith proceed
to convene a special general meeting of the Company and the provisions of
Section 74 of the Act shall apply.

36.

Short notice

A general meeting of the Company shall, notwithstanding that it is called by
shorter notice than that specified in these Bye-laws, be deemed to have been
properly called if it is so agreed by (a) all the Members entitled to attend and
vote thereat in the case of an annual general meeting; and (b) a majority in
number of the Members having the right to attend and vote at the meeting, being
a majority together holding not less than ninety-five percent (95%) in nominal
value of the shares conferring a right to attend and vote thereat in the case of
a special general meeting.

 



17

12659748

99548802

 

--------------------------------------------------------------------------------



 



37.

Postponement of meetings

The Chairman or the Board may postpone any general meeting called in accordance
with the provisions of these Bye-laws (other than a meeting requisitioned under
Bye-law 35); provided, that notice of postponement is given before the time for
such meeting to each Member entitled to attend and vote thereat as at the
relevant Record Date for the meeting being postponed. Fresh notice of the date,
time and place for the postponed meeting shall be given to each Member entitled
to attend and vote thereat as at the relevant Record Date for the meeting being
postponed in accordance with the provisions of these Bye-laws.

38.

Quorum for general meeting

At any general meeting of the Company two or more individuals present in person
and representing in person or by proxy in excess of fifty percent (50%) of the
total issued and outstanding shares conferring a right to attend and vote at
such meeting throughout the meeting shall form a quorum for the transaction of
business; provided, that if the Company shall at any time have only one Member,
one Member present in person or by proxy shall constitute a quorum for the
transaction of business at any general meeting of the Company held during such
time. If within half an hour from the time appointed for the meeting a quorum is
not present, the meeting shall stand adjourned to the same day one week later,
at the same time and place or to such other day, time or place as the Chairman
or the Board may determine. Unless the meeting is so adjourned to a specific
date and time, fresh notice of the date, time and place for the resumption of
the adjourned meeting shall be given to each Member in accordance with the
provisions of these Bye-laws. No business shall be transacted at any general
meeting unless a quorum is present when the meeting proceeds to business and
continues throughout the meeting, but the absence of a quorum shall not preclude
the appointment, choice or election of a chairman of the meeting which shall not
be treated as part of the business of the meeting.

39.

Adjournment of meetings

The chairman of a general meeting may, with the consent of the Members at any
general meeting whether or not a quorum is present (and shall if so directed),
adjourn the meeting. Unless the meeting is so adjourned to a specific date and
time, fresh notice of the date, time and place for the resumption of the
adjourned meeting shall be given to each Member in accordance with the
provisions of these Bye-laws with respect to a special general meeting.

40.

Business to be conducted at meetings

Subject to the Act, business to be brought before a general meeting of the
Company must be specified in the notice of the meeting. Only business that the
Board has determined can be properly brought before a general meeting in
accordance with these Bye-laws and applicable law shall be conducted at any
general meeting, and the chairman of the general meeting may refuse to permit
any business to be brought before such meeting that has not been properly
brought before it in accordance with these Bye-laws and applicable law.

 

18

12659748

99548802

 

--------------------------------------------------------------------------------

 

41.

Attendance at meetings

                Unless the Chairman or the Board determines otherwise, Members
may participate in any general meeting by means of such telephone, electronic or
other communication facilities as permit all individuals participating in the
meeting to communicate with each other simultaneously and instantaneously, and
participation in such a meeting shall constitute presence in person at such
meeting; provided, that no Member may participate in any such meeting while in
the United States.
 

42.

Written resolutions

(a)       Subject to paragraph (f) of this Bye-law 42, anything which may be
done by resolution of the Company in general meeting or by resolution of a
meeting of any class of the Members of the Company, may, without a meeting and
without any previous notice being required, be done by resolution in writing
signed by, or, in the case of a Member that is a corporation whether or not a
company within the meaning of the Act, on behalf of, all the Members who at the
date of the resolution or, if earlier, the Record Date would be entitled to
attend the meeting and vote on the resolution.

(b)       A resolution in writing may be signed by, or, in the case of a Member
that is a corporation whether or not a company within the meaning of the Act, on
behalf of, all the Members, or any class thereof, in as many counterparts as may
be necessary.

(c)       For the purposes of this Bye-law 42, the date of the resolution is the
date when the resolution is signed by, or, in the case of a Member that is a
corporation whether or not a company within the meaning of the Act, on behalf
of, the last Member to sign and any reference in any Bye-law to the date of
passing of a resolution is, in relation to a resolution made in accordance with
this Bye-law, a reference to such date. Any resolution in writing may be signed
within or outside the United States; provided, that the last Member to sign the
resolution must sign outside of the United States.

(d)       A resolution in writing made in accordance with this Bye-law is as
valid as if it had been passed by the Company in general meeting or by a meeting
of the relevant class of Members, as the case may be, and any reference in any
Bye-law to a meeting at which a resolution is passed or to Members voting in
favor of a resolution shall be construed accordingly.

(e)       A resolution in writing made in accordance with this Bye-law shall
constitute minutes for the purposes of Sections 81 and 82 of the Act.

 

(f)

This Bye-law shall not apply to:

 

(i)

a resolution passed pursuant to Section 89(5) of the Act; or

 

(ii)

a resolution passed for the purpose of removing a Director before the expiration
of his term of office under these Bye-laws.

43.

Attendance of Directors

The Directors of the Company shall be entitled to receive notice of and to
attend and be heard at any general meeting.

 

19

12659748

99548802

 

--------------------------------------------------------------------------------

 

44.

Voting at meetings

Subject to the provisions of the Act and these Bye-laws, any question proposed
for the consideration of the Members at any general meeting shall be decided by
the affirmative vote of a majority of the votes cast in accordance with the
provisions of these Bye-laws and in the case of an equality of votes the
resolution shall fail.

45.

Voting on show of hands

At any general meeting a resolution put to the vote of the meeting shall, in the
first instance, be voted upon by a show of hands and, subject to any rights or
restrictions for the time being lawfully attached to any class of shares and
subject to the provisions of these Bye-laws, every Member present in person and
every individual holding a valid proxy at such meeting shall be entitled to one
vote and shall cast such vote by raising his or her hand.

46.

Decision of chairman

At any general meeting a declaration by the chairman of the meeting that a
question proposed for consideration has, on a show of hands, been carried, or
carried unanimously, or by a particular majority, or lost, and an entry to that
effect in a book containing the minutes of the proceedings of the Company shall,
subject to the provisions of these Bye-laws, be conclusive evidence of that
fact.

47.

Demand for a poll

(a)       Notwithstanding the provisions of the immediately preceding two
Bye-laws, at any general meeting of the Company, in respect of any question
proposed for the consideration of the Members (whether before or on the
declaration of the result of a show of hands as provided for in these Bye-laws),
a poll may be demanded by any of the following Persons:

 

(i)

the chairman of such meeting; or

 

(ii)

at least three Members present in person or represented by proxy; or

 

(iii)

any Member or Members present in person or represented by proxy and holding
between them not less than one-tenth (1/10) of the total voting rights of all
the Members having the right to vote at such meeting; or

 

(iv)

any Member or Members present in person or represented by proxy holding shares
conferring the right to attend and vote at such meeting on which an aggregate
sum has been paid up equal to not less than one-tenth (1/10) of the total sum
paid up on all Common Shares.

(b)       Where, in accordance with the provisions of paragraph (a) of this
Bye-law 47, a poll is demanded, subject to any rights or restrictions for the
time being lawfully attached to any class of shares and subject to the
provisions of these Bye-laws, every Member present in person or by proxy at such
meeting shall have one vote for each share

 

20

12659748

99548802

 

--------------------------------------------------------------------------------

 

conferring the right to attend and vote at such meeting of which such Member is
the registered holder or for which such a proxyholder holds a proxy and such
votes shall be counted in the manner set out in paragraph (d) of this Bye-law 47
or, in the case of a general meeting at which one or more Members or
proxyholders are present by telephone, in such manner as the chairman of the
meeting may direct, and the result of such poll shall be deemed to be the
resolution of the meeting at which the poll was demanded and shall replace any
previous resolution upon the same matter which has been the subject of a show of
hands.

(c)       A poll demanded in accordance with the provisions of paragraph (a) of
this Bye-law 47, for the purpose of electing a chairman of the meeting or on a
question of adjournment, shall be taken forthwith and a poll demanded on any
other question shall be taken in such manner and at such time and place as the
chairman (or acting chairman) may direct and any business other than that upon
which a poll has been demanded may be proceeded with pending the taking of the
poll.

(d)       Where a vote is taken by poll, each Member present in person or by
proxy and entitled to vote shall be furnished with a ballot on which such Member
or proxyholder shall record his or her vote in such manner as shall be
determined at the meeting having regard to the nature of the question on which
the vote is taken, and each ballot paper shall be signed or initialed or
otherwise marked so as to identify the voter and the registered holder in the
case of a proxy. The Board may appoint one or more inspectors to act at any
general meeting where a vote is taken by a poll. Each inspector shall take and
sign an oath faithfully to exercise the duties of inspector at such meeting with
strict impartiality and according to the best of his, her or its ability. The
inspectors shall determine the number of shares outstanding and the voting power
of each by reference to the Register of Members, the number of shares
represented at the meeting, the existence of a quorum, the validity and effect
of proxies and examine and count all ballots and determine the results of any
vote. The inspector shall also hear and determine challenges and questions
arising in connection with the right to vote. No Director or candidate for the
office of Director shall act as an inspector. The determination and decision of
the inspectors shall be final and binding.

48.

Seniority of joint holders voting

In the case of joint holders, the vote of the senior who tenders a vote, whether
in person or by proxy, shall be accepted to the exclusion of the votes of the
other joint holders, and for this purpose seniority shall be determined by the
order in which the names stand in the Register of Members.

49.

Instrument of proxy

(a)       Every Member entitled to vote has the right to do so either in person
or by one or more Persons authorised by a written proxy executed and delivered
in accordance with these Bye-laws. The instrument appointing a proxy shall be in
writing under the hand of the appointor or of his or her attorney authorised by
him or her in writing or, if the appointor is a corporation, either under its
seal or under the hand of an officer, attorney or other person authorised to
sign the same.

 

21

12659748

99548802

 



--------------------------------------------------------------------------------

 

            (b)        Any Member may appoint a standing proxy or (if a
corporation) representative by depositing at the Registered Office, or at such
place or places as the Board may otherwise specify from time to time for the
purpose, a proxy or (if a corporation) an authorisation and such proxy or
authorisation shall be valid for all general meetings and adjournments thereof
or, resolutions in writing, as the case may be, until notice of revocation is
received at the Registered Office, or at such place or places as the Board may
otherwise specify from time to time for the purpose. A Person so authorised as a
proxy or representative shall be entitled to exercise the same power on behalf
of the grantor of the authority as the grantor could exercise and the grantor
shall for the purposes of these Bye-laws be deemed to be present in person at
any such meeting if a Person so authorised is present at the meeting. Where a
standing proxy or authorisation exists, its operation shall be deemed to have
been suspended at any general meeting or adjournment thereof at which the Member
is present or in respect to which the Member has specially appointed a proxy or
representative. The Board may from time to time require such evidence as it
shall deem necessary as to the due execution and continuing validity of any such
standing proxy or authorisation and the operation of any such standing proxy or
authorisation shall be deemed to be suspended until such time as the Board
determines that it has received the requested evidence or other evidence
satisfactory to it.

(c)       Subject to paragraph (b) of this Bye-law 49, the instrument appointing
a proxy together with such other evidence as to its due execution as the Board
may from time to time require shall be delivered at the Registered Office (or at
such place or places as may be specified in the notice convening the meeting or
in any notice of any adjournment or, in either case or the case of a written
resolution, in any document sent therewith) not less than 24 hours or such other
period as the Board may determine, prior to the holding of the relevant meeting
or adjourned meeting at which the individual named in the instrument proposes to
vote or, in the case of a poll taken subsequently to the date of a meeting or
adjourned meeting, before the time appointed for the taking of the poll, or, in
the case of a written resolution, prior to the effective date of the written
resolution and in default the instrument of proxy shall not be treated as valid.

(d)       Instruments of proxy shall be in any common form or other form as the
Board may approve and the Board may, if it thinks fit, send out with the notice
of any meeting or any written resolution forms of instruments of proxy for use
at that meeting or in connection with that written resolution. The instrument of
proxy shall be deemed to confer authority to demand or join in demanding a poll
and to vote on any amendment of a written resolution or amendment of a
resolution put to the meeting for which it is given as the proxy thinks fit. The
instrument of proxy shall unless the contrary is stated therein be valid as well
for any adjournment of the meeting as for the meeting to which it relates.

(e)       A vote given in accordance with the terms of an instrument of proxy
shall be valid notwithstanding the previous death or unsoundness of mind of the
principal, or revocation of the instrument of proxy or of the authority under
which it was executed, provided, that no intimation in writing of such death,
insanity or revocation shall have been received by the Company at the Registered
Office (or such other place as may be specified for the delivery of instruments
of proxy in the notice convening the meeting or

 

22

12659748

99548802

 



--------------------------------------------------------------------------------

 

other documents sent therewith) at least one hour before the commencement of the
meeting or adjourned meeting, or the taking of the poll, or the day before the
effective date of any written resolution at which the instrument of proxy is
used.

(f)        Subject to the Act, the Board may at its discretion, or the chairman
of the relevant meeting may at his or her discretion with respect to such
meeting only, waive any of the provisions of these Bye-laws related to proxies
or authorisations and, in particular, may accept such verbal or other assurances
as it thinks fit as to the right of any person to attend and vote on behalf of
any Member at general meetings or to sign written resolutions.

50.

Representation of corporations at meetings

A corporation which is a Member may, by written instrument, authorise such
Person or Persons as it thinks fit to act as its representative at any meeting
of the Members and the Person or Persons so authorised shall be entitled to
exercise the same powers on behalf of the corporation which such Person or
Persons represent as that corporation could exercise if it were an individual
Member. Such corporation shall for the purpose of these Bye-laws be deemed to be
present in person at any such meeting if a Person so authorized is present at
the meeting. Notwithstanding the foregoing, the chairman of the meeting may
accept such assurances as he or she thinks fit as to the right of any individual
or individuals to attend and vote at general meetings on behalf of a corporation
which is a Member.

SHARE CAPITAL AND SHARES

51.

Authorisation of shares

(a)       Upon adoption of these Bye-laws, the share capital of the Company
shall initially be divided into two classes of shares consisting of (i) two
hundred million (200,000,000) Common Shares and (ii) fifty million (50,000,000)
Preferred Shares. The Board may create classes of shares and may increase or
decrease the number of shares of any class as it sees fit. The Board also may,
subject to the Act, cancel, redeem or purchase shares of any class of shares.

(b)       Subject to the provisions of these Bye-laws, the Common Shares shall
entitle the holders thereof to:

 

(i)

one vote per Common Share;

 

(ii)

such dividends as the Board may from time to time declare;

 

(iii)

in the event of a winding-up or dissolution of the Company, whether voluntary or
involuntary or for the purpose of an amalgamation, a reorganization or otherwise
or upon any distribution of capital, share equally and ratably in the assets of
the Company, if any, remaining after the payment of all debts and liabilities of
the Company and the liquidation preference of any issued and outstanding
Preferred Shares or other shares ranking ahead of the Common Shares; and

 

23

12659748

99548802

 

--------------------------------------------------------------------------------

 

 

(iv)

generally be entitled to enjoy all of the rights attaching to shares.



(c)       Subject to these Bye-laws, the Act and to any resolution of the
Members to the contrary, the unissued share capital of the Company (as it stands
from time to time) shall be at the disposal of the Board and the Board shall
have power to issue, offer, allot, exchange or otherwise dispose of any unissued
shares of the Company, at such times, for such consideration and on such terms
and conditions as it may determine and any shares or class of shares may be
issued as a new or existing class of shares and with such preferred, deferred or
other special rights or such restrictions or as comprising a new or existing
class of shares, whether in regard to dividend, voting, return of capital or
otherwise as the Board may from time to time prescribe and the Board may
generally exercise the powers set out in Sections 45(1)(b), (c), (d) and (e) of
the Act. Further the Board shall have the power to issue, offer, allot, exchange
or otherwise dispose of options, warrants or other rights to purchase or acquire
shares or securities convertible into or exchangeable for shares (including any
employee benefit plan providing for the issuance of shares or options or rights
in respect thereof), at such times, for such consideration and on such terms and
conditions as it may determine.

(d)       The Board is authorised, subject to the Act, to issue the Preferred
Shares in series, at such times, for such consideration and on such terms and
conditions as it may determine with similar or different rights or restrictions
as any other series and to establish from time to time the number of Preferred
Shares to be included in each such series, and to fix the designation, powers,
preferences, voting rights, dividend rates, redemption provisions, and other
rights, qualifications, limitations or restrictions thereof. The terms of any
series of Preferred Shares shall be set forth in a Certificate of Designation in
the minutes of the Board meeting authorising the issuance of such Preferred
Shares and such Certificate of Designations shall be attached as an exhibit to
these Bye-laws, but shall not form part of these Bye-laws, and may be examined
by any Member on request. The rights attaching to any Common Share or any
Preferred Share shall be deemed not to be altered by the allotment of any other
Preferred Share even if such Preferred Share does or will rank in priority for
payment of a dividend or in respect of capital or which confer on the holder
thereof voting rights more favorable than those conferred by such Common Share
or existing Preferred Share and shall not otherwise be deemed to be altered by
the creation or issue of further shares ranking pari passu therewith.

52.

Limitation on voting rights of controlled shares

(a)       If and for so long as the aggregate number of Controlled Shares of any
Person exceeds the Maximum Percentage of the total voting power of all of the
issued and outstanding share capital of the Company (calculated after giving
effect to any prior reduction in voting rights attaching to Controlled Shares of
other Persons as provided in this Bye-law 52), each such Controlled Share,
regardless of the identity of the registered holder thereof, shall confer only a
fraction of a vote as determined by the following formula (the “Formula”):

(T - C) Divided By (9.1 x C)

 

24

12659748

99548802

 

--------------------------------------------------------------------------------

 

                     

Where:       

“T” is the aggregate number of votes conferred by all the issued and outstanding
share capital immediately prior to that application of the Formula with respect
to any particular Person, adjusted to take into account any prior reduction
taken with respect to any other Person pursuant to paragraph (b) of this Bye-law
52 as at the same date;

 

“C” is the number of controlled Shares attributable to such Person.

(b)       The Formula shall be applied successively as many times as may be
necessary to ensure that the number of Controlled Shares of any Person does not
exceed the Maximum Percentage of the total voting power of all of the issued and
outstanding share capital of the Company at any time. For the purposes of
determining the votes exercisable by Persons as at any date, the Formula shall
be applied to the shares of each Person in declining order based on the
respective numbers of total Controlled Shares attributable to each Person. Thus,
the Formula will be applied first to the votes of shares held by the Person to
whom the largest number of total Controlled Shares is attributable and
thereafter sequentially with respect to the Person with the next largest number
of total Controlled Shares. In each case, calculations shall be made on the
basis of the aggregate number of votes conferred by the shares as of such date,
as reduced by the application of the Formula to any issued shares of any Person
with a larger number of total Controlled Shares as of such date.

(c)       Notwithstanding the provisions of paragraphs (a) and (b) of this
Bye-law 52, having applied the provisions thereof as best as they consider
reasonably practicable, the Board may make such final adjustments to the
aggregate number of votes attaching to the Controlled Shares of any Person that
it considers fair and reasonable in all the circumstances to ensure that the
number of Controlled Shares of any Person does not exceed the Maximum Percentage
of the total voting power of all of the issued and outstanding share capital of
the Company at any time.

(d)       Notwithstanding anything in these Bye-laws, this Bye-law 52 shall not
apply for so long as the Company shall have only one Member.

53.

Limitations on the power to issue shares

(a)       Notwithstanding the provisions of paragraphs (c) and (d) of Bye-law
51, no share may be issued, without prior Board approval, if the Board has
reason to believe that the effect of such issuance would cause (i) any Person
that is not an Investment Company to beneficially own (within the meaning of
Section 13(d)(3) of the Exchange Act and the rules and regulations thereunder),
in excess of five percent (5%) of any class of issued and outstanding share
capital of the Company, (ii) the aggregate number of Controlled Shares of any
Person to exceed the Maximum Percentage of any class of issued and outstanding
share capital of the Company or (iii) any adverse tax, regulatory or legal
consequences to the Company, any of its subsidiaries or any of the Members or
any Person who beneficially owns (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations thereunder) any of the issued and
outstanding share capital of the Company. The restrictions of this paragraph (a)
of this

 

25

12659748

99548802

 

--------------------------------------------------------------------------------

 

Bye-law 53 shall not apply to any issuance of shares to a Person acting as an
underwriter in the ordinary course of its business purchasing such shares for
resale pursuant to a purchase agreement to which the Company is a party.

(b)       The Board shall, in connection with the issue of any share, have the
power to pay such commissions and brokerage fees and charges as may be permitted
by law.

(c)       The Company shall not give, whether directly or indirectly, whether by
means of loan, guarantee, provision of security or otherwise, any financial
assistance for the purpose of or in connection with a purchase or subscription
made or to be made by any Person of or for any shares in the Company, but
nothing in this Bye-law 53 shall prohibit transactions permitted pursuant to
Sections 39A, 39B and 39C of the Act.

(d)       The Company may from time to time do any one or more of the following
things:

 

(i)

make arrangements on the issue of shares for a difference between the Members in
the amounts and times of payments of calls on their shares;

 

(ii)

accept from any Member the whole or a part of the amount remaining unpaid on any
shares held by such Member, although no part of that amount has been called up;

 

(iii)

pay dividends in proportion to the amount paid up on each share where a larger
amount is paid up on some shares than on others; and

 

(iv)

issue its shares in fractional denominations and deal with such fractions to the
same extent as its whole shares and shares in fractional denominations shall
have in proportion to the respective fractions represented thereby all of the
rights of whole shares including (but without limiting the generality of the
foregoing) the right to vote, to receive dividends and distributions and to
participate in a winding up.

54.

Variation of rights and alteration of share capital

(a)       If at any time the share capital is divided into different classes of
shares, the rights attached to any class (unless otherwise provided by the terms
of issue of the shares of that class) may, whether or not the Company is being
wound-up, be varied with the consent in writing of the holders of not less than
a majority of the issued and outstanding shares of that class or with the
sanction of a resolution passed by the holders of not less than a majority of
the issued and outstanding shares of that class at a separate general meeting of
the holders of the shares of the class held in accordance with Section 47 (7) of
the Act. The rights conferred upon the holders of the shares of any class issued
with preferred or other rights shall not, unless otherwise expressly provided by
the terms of issue of the shares of that class, be deemed to be varied by the
creation or issue of further shares ranking pari passu therewith. The rights of
the holders of Common Shares shall not be deemed to be varied by the creation or
issue of shares with preferred or other

 

26

12659748

99548802

 

--------------------------------------------------------------------------------

 

rights, which may be effected by the Board as provided in these Bye-laws without
any vote or consent of the holders of Common Shares.

(b)       The Company may from time to time by resolution of the Members alter
the conditions of its Memorandum of Association by all or any of those actions
listed in Section 45(1) of the Act and accordingly may change the currency
denomination of, increase, alter or reduce its share capital in accordance with
the provisions of Sections 45 and 46 of the Act; provided, that any resolution
of the Members to alter or reduce its share capital be by the affirmative vote
of Members representing not less than a majority of the votes conferred by the
issued and outstanding shares entitled to vote. Where, on any alteration of
share capital, fractions of shares or some other difficulty would arise, the
Board may deal with or resolve the same in such manner as it thinks fit
including, without limiting the generality of the foregoing, the issue to
Members, as appropriate, of fractions of shares and/or arranging for the sale or
transfer of the fractions of shares of Members to a purchaser thereof who shall
not be bound to see to the application of the purchase money, nor shall his or
her title to the same be affected by any irregularity in, or in invalidity of,
the proceedings relating to sale.

55.

Purchase of shares by Company

 

(a)

Exercise of power to redeem and purchase shares of the Company

The Company shall have the power to, and may from time to time, redeem or
purchase all or any part of its own shares pursuant to Sections 42 and 42A of
the Act. The Board may, at its discretion and without the sanction of a
resolution of the Members, authorise any redemption or purchase by the Company
of its own shares (all or any part thereof), of any class, at any price (whether
at par or above or below par), and so that any share to be so redeemed or
purchased may be selected in any manner whatsoever, upon such terms as the Board
may in its discretion determine; provided, that such redemption or purchase is
effected in accordance with the provisions of the Act. The rights attaching to
any share shall be deemed not to be altered (unless such right specifically
provides otherwise) by any redemption or purchase by the Company of any of its
own shares.

 

(b)

Unilateral purchase right

Subject to Section 42A of the Act, if the Board has reason to believe that (i)
any Person that is not an Investment Company beneficially owns (within the
meaning of Section 13(d)(3) of the Exchange Act and the rules and regulations
thereunder) in excess of five percent (5%) of any class of issued and
outstanding share capital of the Company, (ii) the aggregate number of
Controlled Shares of any Person exceeds the Maximum Percentage of any class of
issued and outstanding share capital of the Company or (iii) the direct or
indirect share ownership in the Company of any Person may result in adverse tax,
regulatory or legal consequences to the Company, any of its subsidiaries, any of
the Members or any Person who beneficially owns (within the meaning of Section
13(d)(3) of the Exchange Act and the rules and regulations thereunder) any of
the issued and outstanding share capital of the Company, the Company shall have
the option, but not the obligation, to redeem or purchase all or any part of the
shares so owned (to the extent the Board, in the reasonable exercise of its
discretion, determines necessary or advisable to avoid or cure any adverse or
potential adverse consequences) for the Repurchase Price by

 

27

12659748

99548802

 

--------------------------------------------------------------------------------

 

delivering written notice to the Person that owns and, where the registered
holder of the shares is not such Person, the Member that holds the shares to be
redeemed or purchased specifying the number of shares to be redeemed or
purchased and the Repurchase Price therefor (the “Repurchase Notice”). The
Company shall use all commercially reasonable efforts to exercise its redemption
or purchase option ratably among similarly situated Persons to the extent
possible under the circumstances. Within 10 days after the delivery of the
Repurchase Notice, the Company or its designee shall redeem or purchase from
such Person and such Member (if any), and such Person and such Member (if any),
shall sell to the Company or its designee, the number of shares specified in the
Repurchase Notice at a mutually agreeable time and place. At such closing, the
Company or its designee shall pay to such Person or to such Member (as the Board
may consider appropriate) the Repurchase Price by wire transfer of immediately
available funds and such Person and such Member (if any), shall deliver to the
Company or its designee share certificates representing the redeemed or
purchased shares duly endorsed in blank or accompanied by duly executed stock
powers. The Company may revoke the Repurchase Notice at any time prior to
payment for the shares.

 

(c)

Unilateral repurchase right in the event of involuntary transfer

If a Person (including without limitation a Member) shall be involuntarily wound
up, dissolved or liquidated or shall have entered in respect of it an order for
relief under the United States Bankruptcy Code (or any similar law of any
applicable jurisdiction) or shall otherwise be required to transfer
involuntarily any or all of its shares pursuant to a court order, foreclosure,
tax lien, government seizure, death or otherwise, and, in any such case as a
result thereof, any or all of such Person’s shares (the “Involuntary Transfer
Shares”) shall be actually or purportedly transferred or otherwise disposed of,
such Person, or its legal representative or successor, and, where the registered
holder of the shares is not such Person, the Member that holds the shares, shall
promptly give notice to the Company of such transfer and the Company shall have
the option, but not the obligation, to redeem or purchase all or any part of the
Involuntary Transfer Shares for the Repurchase Price by delivering a Repurchase
Notice to such Person and such Member (if any). Within 10 days after the
delivery of the Repurchase Notice, the Company or its designee shall redeem or
purchase from such Person and such Member (if any), and such Person and such
Member (if any) shall sell to the Company or its designee, the number of
Involuntary Transfer Shares specified in the Repurchase Notice at a mutually
agreeable time and place. At such closing, the Company or its designee shall pay
to such Person or to such Member (as the Board may consider appropriate) the
Repurchase Price by wire transfer of immediately available funds and such Person
and such Member (if any) shall deliver to the Company or its designee share
certificates representing the Involuntary Transfer Shares duly endorsed in blank
or accompanied by duly executed stock powers. The Company may revoke the
Repurchase Notice at any time prior to the payment for shares.

(d)      In any circumstances where the Company is entitled to redeem or
purchase its own shares by the foregoing provisions of this Bye-law 55, the
Company shall also be entitled to acquire such shares as Treasury Shares in
accordance with the Act on such terms as the Board shall think fit. All the
rights attaching to a Treasury Share shall be

 

28

12659748

99548802

 

--------------------------------------------------------------------------------

 

suspended and shall not be exercised by the Company while it holds such Treasury
Share and, except where required by the Act, all Treasury Shares shall be
excluded from the calculation of any percentage or fraction of the share
capital, or shares, of the Company.

56.

Registered holder of shares

(a)       The Company shall be entitled to treat the registered holder of any
share as the absolute owner thereof and, accordingly, except as ordered by a
court of competent jurisdiction or as required by law or as specifically
provided in these Bye-laws, no Person shall be recognized by the Company as
holding any share upon trust and the Company shall not be bound by or required
in any way to recognize (even when having notice thereof) any equitable,
contingent, future or partial interest in any share or any interest in any
fractional part of a share or (except only as otherwise provided in these
Bye-laws or by law) any other right in respect of any share except an absolute
right to the entirety thereof in the registered holder.

(b)       Any dividend, interest or other monies payable in cash in respect of
shares may be paid by cheque or draft sent through the post directed to the
Member at such Member’s address in the Register of Members or, in the case of
joint holders, to such address of the holder first named in the Register of
Members, or to such Person and to such address as the holder or joint holders
may in writing direct. If two or more Persons are registered as joint holders of
any shares, any one can give an effectual receipt for any dividend paid in
respect of such shares.

57.

Death of a joint holder

Where two or more Persons are registered as joint holders of a share or shares,
then in the event of the death of any joint holder or holders the remaining
joint holder or holders shall be absolutely entitled to the said share or shares
and the Company shall recognize no claim in respect of the estate of any joint
holder except in the case of the last survivor of such joint holders.

58.

Share certificates

(a)       Every Member shall be entitled to a share certificate under the seal
of the Company (or a facsimile or representation thereof as the Board may
determine) specifying the number and, where appropriate, the class of shares
held by such Member and whether the same are fully paid up and, if not, how much
has been paid thereon. The Board may determine, either generally or in a
particular case, that any or all signatures on share certificates may be printed
thereon or affixed by mechanical means. Notwithstanding the provisions of
Bye-law 91, the Board may determine that a share certificate need not be signed
on behalf of the Company.

(b)       The Company shall be under no obligation to complete and deliver a
share certificate unless specifically called upon to do so by the Person to whom
such shares have been allotted.

(c)       If any such share certificate shall be proved to the satisfaction of
the Board to have been worn out, lost, mislaid or destroyed, the Board may cause
a new share

 

29

12659748

99548802

 

--------------------------------------------------------------------------------

 

certificate to be issued and may request an indemnity with or without security
for the lost share certificate as it sees fit.

                                    

REGISTER OF MEMBERS

59.

Contents of Register of Members

The Board shall cause to be kept in one or more books a Register of Members and
shall enter therein the particulars required by the Act. Unless the Board so
determines, no Member or intending Member shall be entitled to have entered in
the Register of Members any indication of any trust or any equitable,
contingent, future or partial interest in any share or any interest in any
fractional part of a share and if any such entry exists or is permitted by the
Board it shall not be deemed to abrogate any of the provisions of paragraph (a)
of Bye-law 56.

60.

Inspection of Register of Members

(a)       The Register of Members shall be open to inspection by Members or
other entitled Persons at the Registered Office (or at such other place or
places in Bermuda as the Board may from time to time determine) during business
hours, subject to such reasonable restrictions as the Board may impose, so that
not less than two hours in each normal day of business in Bermuda be allowed for
inspection. The Register of Members may, after notice has been given by
advertisement in an appointed newspaper to that effect, be closed for any time
or times not exceeding in the whole 30 days in each year.

(b)       Subject to the provisions of the Act, the Company may keep one or more
overseas or branch registers in any place, and the Board may make, amend and
revoke any such regulations as it may think fit respecting the keeping of such
registers and the contents thereof.

61.

Setting of record date

Notwithstanding any other provision of these Bye-laws, the Board shall fix any
date as the record date for:

 

              (a)

determining the Members entitled to receive any dividend;

 (b)      determining the Members entitled to receive notice of and to vote at
any general meeting of the Company and the Board may determine a different
record date for any adjournment or postponement thereof; and

 

 (c)

determining the Members entitled to execute a resolution in writing.

TRANSFER OF SHARES

62.

Instrument of transfer

(a)       An instrument of transfer shall be in such common form or other form
as the Board or any transfer agent appointed from time to time may accept. Such
instrument of transfer shall be signed by or on behalf of the transferor. The
transferor

 

30

12659748

99548802

 

--------------------------------------------------------------------------------

 

shall be deemed to remain the holder of such share until the same has been
transferred to the transferee in the Register of Members.

(b)       The Board may refuse to recognize any instrument of transfer unless it
is accompanied by the certificate in respect of the shares to which it relates
and by such other evidence as the Board may reasonably require to show the right
of the transferor to make the transfer.

63.

Restrictions on transfer

(a)       Subject to the Act, this Bye-law 63 and such other restrictions
contained in these Bye-laws and elsewhere as may be applicable, any Member may
sell, assign, transfer or otherwise dispose of shares of the Company for which
the Member is the registered holder at the time and, upon receipt of a duly
executed form of transfer in writing, the Board shall procure the timely
registration of the same. If the Board refuses to register a transfer for any
reason it shall notify the proposed transferor and transferee within 30 days of
such refusal.

(b)       Without prior Board approval, no transfer of any share shall be
registered if the Board has reason to believe that the effect of such transfer
would be to (i) increase the number of shares beneficially owned (within the
meaning of Section 13(d)(3) of the Exchange Act and the rules and regulations
thereunder) by any Person that is not an Investment Company to more than five
percent (5%) of any class of issued and outstanding share capital of the
Company, (ii) to increase the aggregate number of Controlled Shares of any
Person to more than the Maximum Percentage of any class of issued and
outstanding share capital of the Company or (iii) to result in adverse tax,
regulatory or legal consequences to the Company, any of its subsidiaries, any of
the Members or any Person who beneficially owns (within the meaning of Section
13(d)(3) of the Exchange Act and the rules and regulations thereunder) any of
the issued and outstanding share capital of the Company.

(c)       Without limiting the foregoing, no transfer of any share shall be
registered unless all applicable consents, authorisations, permissions or
approvals of any governmental body or agency in Bermuda, the United States or
any other applicable jurisdiction required to be obtained prior to such transfer
shall have been obtained.

(d)       The registration of transfers may be suspended at such time and for
such periods as the Board may from time to time determine; provided, that such
registration shall not be suspended for more than 45 days in any period of 365
consecutive days.

(e)       The Board may, by notice in writing, require any Member, any Person
that beneficially owns (within the meaning of Section 13(d)(3) of the Exchange
Act and the rules and regulations thereunder) any of the issued and outstanding
share capital of the Company or any Person proposing to acquire shares of the
Company, to certify or otherwise provide to the Board, within 10 Business Days
of request, complete and accurate information in writing as to such matters as
the Board may request for the purpose of giving effect to Bye-laws 52(a), 52(b),
53(a), 55(b), 55(c) and paragraph (b) of this Bye-law 63, including information
in respect of the following matters:

 

31

12659748

99548802

 

--------------------------------------------------------------------------------

 

 

(i)

the number of shares of the Company in which such Person is legally or
beneficially interested;

 

(ii)

the Persons who are beneficially interested in shares in respect of which any
Member is the registered holder;

 

(iii)

the relationship, association or affiliation of such Person with any other
Member or Person whether by means of common control or ownership or otherwise;
and

 

(iv)

any other facts or matters which the Board in its absolute discretion may
consider relevant to the determination of the number of shares beneficially
owned by any Person or the number of Controlled Shares attributable to any
Person.

If any Member, any Person that beneficially owns (within the meaning of Section
13(d)(3) of the Exchange Act and the rules and regulations thereunder) any of
the issued and outstanding share capital of the Company or any proposed acquiror
does not respond to any such request within the time specified therein, or if
the Board has reason to believe that any certification or other information
provided pursuant to any such request is inaccurate or incomplete, the Board may
decline to approve any transfer or issuance to which such request relates or may
determine to disregard for all purposes the votes attached to any shares held or
owned by such Member or Person (and by the registered holder of such shares
owned by such Person).

(f)        The restrictions on transfer authorised or imposed by these Bye-laws
shall not be imposed in any circumstances in a way that would interfere with the
settlement of trades or transactions entered into through the facilities of a
stock exchange on which the shares are listed or traded from time to time;
provided, that the Company may decline to register transfers in accordance with
these Bye-laws and resolutions of the Board after a settlement has taken place.

64.

Transfers by joint holders

The joint holders of any share or shares may transfer such share or shares to
one or more of such joint holders, and the surviving holder or holders of any
share or shares previously held by them jointly with a deceased Member may
transfer any such share to the executors or administrators of such deceased
Member.

                                                                   

TRANSMISSION OF SHARES

65.

Representative of deceased Member

In the case of the death of a Member, the survivor or survivors where the
deceased Member was a joint holder, and the legal personal representatives of
the deceased Member where the deceased Member was a sole holder, shall be the
only persons recognized by the Company as having any title to the deceased
Member’s interest in the shares. Nothing herein contained shall release the
estate of a deceased joint holder from any liability in respect of any share
which had been jointly held by such deceased Member with other persons. Subject
to the provisions of Section 52 of the Act, for the

 

32

12659748

99548802

 

--------------------------------------------------------------------------------

 

purpose of this Bye-law, “legal personal representative” means the executor or
administrator of a deceased Member or such other person as the Board may in its
absolute discretion decide as being properly authorised to deal with the shares
of a deceased Member.

66.

Registration on death or bankruptcy

Any Person becoming entitled to a share in consequence of the death or
bankruptcy of any Member may be registered as a Member upon such evidence as the
Board may deem sufficient or may elect to nominate some Person to be registered
as a transferee of such share, and in such case the Person becoming entitled
shall execute in favor of such nominee an instrument of transfer in a form
satisfactory to the Board. On the presentation thereof to the Board, accompanied
by such evidence as the Board may require to prove the title of the transferor
and such other information as the Board shall deem necessary or appropriate, and
the transferee shall be registered as a Member but the Board shall, in either
case, have the same right to decline or suspend registration as it would have
had in the case of a transfer of the share by that Member before such Member’s
death or bankruptcy, as the case may be.

67.

Registration Fees

A fee may be charged by the Company for registering any transfer, probate,
letters of administration, certificate of death or marriage, power of attorney,
distringas or stop notice, order of court or other instrument relating to or
affecting the title to any share, or otherwise making an entry in the Register
of Members relating to any share.   

              

DIVIDENDS AND OTHER DISTRIBUTIONS

68.

Declaration of dividends by the Board

Subject to any rights or restrictions at the time lawfully attached to any class
or series of shares and subject to the provisions of these Bye-laws, the Board
may, in accordance with Section 54 of the Act, declare a dividend to be paid to
the Members, in proportion to the number of shares held by them, and such
dividend may be paid in cash or wholly or partly in specie in which case the
Board may fix the value for distribution in specie of any assets.

69.

Other distributions

The Board may declare and make such other distributions (in cash or in specie)
to the Members as may be lawfully made out of the assets of the Company.

70.

Reserve fund

The Board may from time to time before declaring a dividend set aside, out of
the surplus or profits of the Company, such sum as it thinks proper as a reserve
fund to be used to meet contingencies or for equalizing dividends or for any
other special or general purpose.

71.

Deduction of Amounts due to the Company

 

33

12659748

99548802

 

--------------------------------------------------------------------------------

 

               The Board may deduct from the dividends or distributions payable
to any Member all monies due from such Member to the Company.

72.         

Unclaimed dividends

Any dividend or distribution unclaimed for a period of six years from the date
of declaration of such dividend or distribution shall be forfeited and shall
revert and belong to the Company and the payment by the Board of any unclaimed
dividend or distribution, interest or other sum payable on or in respect of the
share into a separate account shall not constitute the Company a trustee in
respect thereof.

73.

Interest on dividend

 

No dividend or distribution shall bear interest against the Company.

CAPITALIZATION

74.

Capitalization

(a)       The Board may resolve to capitalize any part of the amount for the
time being standing to the credit of any of the Company’s share premium or other
reserve accounts or funds or to the credit of the profit and loss account or
otherwise available for distribution by applying such sum in paying up unissued
shares to be allotted as fully paid shares pro rata to the Members.

(b)       The Board may resolve to capitalize any sum standing to the credit of
a reserve account or funds or sums otherwise available for dividend or
distribution by applying such amounts in paying up in full partly paid shares of
those Members who would have been entitled to such sums if they were distributed
by way of dividend or distribution.

 

ACCOUNTS AND FINANCIAL STATEMENTS

75.

Records of account

The Board shall cause to be kept proper records of account with respect to all
transactions of the Company and in particular with respect to:

 (a)       all sums of money received and expended by the Company and the
matters in respect of which the receipt and expenditure relates;

 

 (b)

all sales and purchases of goods by the Company; and

 

(c)

the assets and liabilities of the Company.

Such records of account shall be kept at the Registered Office or, subject to
Section 83(2) of the Act, at such other place as the Board thinks fit and shall
be available for inspection by the Directors during normal business hours. No
Member in its capacity as a Member shall have any right to inspect any
accounting record or book or document of the Company except as conferred by the
Act or as authorised by the Board.

 

34

12659748

99548802

 

--------------------------------------------------------------------------------

 

76.

Financial year end

              The financial year end of the Company may be determined by
resolution of the Board and failing such resolution shall be December 31 in each
year.
 

77.

Financial statements

Subject to any rights to waive laying of accounts pursuant to Section 88 of the
Act, financial statements as required by the Act shall be laid before the
Members in general meeting.

AUDIT

78.

Appointment of Auditor

Subject to Section 88 of the Act, at the annual general meeting or at a
subsequent special general meeting in each year, an independent representative
of the Members shall be appointed by them as Auditor of the accounts of the
Company. Such Auditor may be a Member but no Director, Officer or employee of
the Company shall, during his or her continuance in office, be eligible to act
as an Auditor of the Company.

79.

Remuneration of Auditor

The remuneration of the Auditor shall be fixed by the Company in general meeting
or in such manner as the Members may determine.

80.

Vacation of office of Auditor

If the office of Auditor becomes vacant by the resignation or death of the
Auditor, or by the Auditor becoming incapable of acting by reason of illness or
other disability at a time when the Auditor’s services are required, the Board
may fill the vacancy thereby created.

81.

Access to books of the Company

The Auditor shall at all reasonable times have access to all books kept by the
Company and to all accounts and vouchers relating thereto, and the Auditor may
call on the Directors or Officers of the Company for any information in their
possession relating to the books or affairs of the Company.

82.

Report of the Auditor

(a)       Subject to any rights to waive laying of accounts or appointment of an
Auditor pursuant to Section 88 of the Act, the accounts of the Company shall be
audited at least once in every year.

(b)       The financial statements provided for by these Bye-laws shall be
audited by the Auditor in accordance with generally accepted auditing standards.
The Auditor shall make a written report thereon in accordance with generally
accepted auditing standards and the report of the Auditor shall be submitted to
the Members in general meeting.

 

35

12659748

99548802

 

--------------------------------------------------------------------------------

 

(c)        The generally accepted auditing standards referred to in paragraph
(b) of this Bye-law 82 shall be those of the United States and the financial
statements and the report of the Auditor shall disclose this fact.

GRATUITIES, PENSIONS AND INSURANCE

83.

Benefits

The Board may (by establishment of or maintenance of schemes or otherwise)
provide benefits, whether by share options and incentive plans and loans to
acquire shares (subject to obtaining any general or specific consent under the
provision of Section 96 ofthe Act), by the payment of gratuities or pensions or
by insurance or otherwise, for any past or present Director, Officer or employee
of the Company or any of its subsidiaries or affiliates and for any member of
his or her family (including a spouse and a former spouse) or any individual who
is or was dependent on him or her, and may (as well before as after he ceases to
hold such office or employment) contribute to any fund and pay premiums for the
purchase or provision of any such benefit.

84.

Insurance

Without prejudice to the provisions of Bye-laws 30 and 31, the Board shall have
the power to purchase and maintain insurance for or for the benefit of any
individuals who are or were at any time Directors, Officers or employees of the
Company, or of any of its subsidiaries or affiliates, or who are or were at any
time trustees of any pension fund in which Directors, Officers or employees of
the Company or any such subsidiary or affiliate are interested, including
(without prejudice to the generality of the foregoing) insurance against any
liability incurred by such individuals in respect of any act or omission in the
actual or purported execution or discharge of their duties or in the exercise or
purported exercise of their powers or otherwise in relation to their duties,
powers or offices in relation to the Company or any such other company,
subsidiary, affiliate or pension fund.

85.

Limitation on Accountability

No Director or former Director shall be accountable to the Company or the
Members for any benefit provided pursuant to Bye-law 83 or 84 and the receipt of
any such benefit shall not disqualify any individual from being or becoming a
Director of the Company.

NOTICES

86.

Notices to Members of the Company

A notice may be given by the Company to any Member either by delivering it to
such Member in person or by sending it to such Member’s address in the Register
of Members or to such other address given for the purpose. For the purposes of
this Bye-law, a notice may be sent by mail, courier service, cable, telex,
telecopier, facsimile, electronic-mail or other mode of representing words in a
legible and non-transitory form. If such notice is sent by next-day courier,
cable, telex, telecopier, facsimile or electronic-

 

36



12659748

99548802

 

--------------------------------------------------------------------------------

mail, it shall be deemed to have been given the Business Day following the
sending thereof and, if by registered mail, three Business Days following the
sending thereof.

87.

Notices to Joint Members

Any notice required to be given to a Member shall, with respect to any shares
held jointly by two or more Persons, be given to whichever of such Persons is
named first in the Register of Members and notice so given shall be sufficient
notice to all the holders of such shares.

88.

Service and delivery of notice

Subject to Bye-law 86, any notice shall be deemed to have been served at the
time when the same would be delivered in the ordinary course of transmission
and, in proving such service, it shall be sufficient to prove that the notice
was properly addressed and prepaid, if posted, and the time when it was posted,
delivered to the courier or to the cable company or transmitted by telex,
facsimile or other method as the case may be.

REGISTERED OFFICE

89.

Registered Office

The Registered Office shall be at such address as the Board may fix from time to
time by resolution.

 

SEAL OF THE COMPANY

90.

The seal

The seal of the Company shall be in such form as the Board may from time to time
determine. The Board may adopt one or more duplicate seals.

91.

Manner in which seal is to be affixed

The seal of the Company shall not be affixed to any instrument except attested
by the signature of a Director and the Secretary or any two Directors, or any
person appointed by the Board for the purpose; provided, that any Director or
Officer may affix the seal of the Company attested by such Director’s or
Officer’s signature only to any authenticated copies of these Bye-laws, the
incorporating documents of the Company, the minutes of any meetings or any other
documents required to be authenticated by such Director or Officer. Any such
signature may be printed or affixed by mechanical means on any share
certificate, debenture, stock certificate or other security certificate.

92.

Destruction of Documents

The Company shall be entitled to destroy all instruments of transfer of shares
which have been registered, and all other documents on the basis of which any
entry is made in the Register of Members, at any time after the expiration of
six years from the date of registration thereof and all dividends mandates or
variations or cancellations thereof and notifications of change of address at
any time after the expiration of two years from the date of recording thereof
and all share certificates which have been canceled at any time after the
expiration of one year from the date of cancellation thereof and all paid

 

37



12659748

99548802

 

--------------------------------------------------------------------------------

dividends, warrants and checks (cheques) at any time after the expiration of one
year from the date of actual payment thereof and all instruments of proxy which
have been used for the purpose of a poll at any time after the expiration of one
year from the date of such use and all instruments of proxy which have not been
used for the purpose of a poll at any time after one month from the end of the
meeting to which the instrument of proxy relates and at which no poll was
demanded. It shall conclusively be presumed in favor of the Company that every
entry in the Register of Members purporting to have been made on the basis of an
instrument of transfer or other document so destroyed was duly and properly
made, that every instrument of transfer so destroyed was a valid and effective
instrument duly and properly registered, that every share certificate so
destroyed was a valid and effective certificate duly and properly canceled and
that every other document hereinbefore mentioned so destroyed was a valid and
effective document in accordance with the recorded particulars thereof in the
books or records of the Company; provided, that:

(a)        the provisions aforesaid shall apply only to the destruction of a
document in good faith and without notice of any claim (regardless of the
parties thereto) to which the document might be relevant;

(b)       nothing herein contained shall be construed as imposing upon the
Company any liability in respect of the destruction of any such document earlier
than as aforesaid or in any other circumstances which would not attach to the
Company in the absence of this Bye-law; and

(c)       references herein to the destruction of any document include
references to the disposal thereof in any manner.

 

  UNTRACED MEMBERS

93.

Sale of Shares

The Company shall be entitled to sell at the best price reasonably obtainable,
or if the shares are listed on a stock exchange to purchase at the trading price
on the date of purchase, the shares of a Member or the shares to which a Person
is entitled by virtue of transmission on death, bankruptcy or otherwise by
operation of law; provided, that:

(a)       during the period of 12 years prior to the date of the publication of
the advertisements referred to in paragraph (b) of this Bye-law 93 (or, if
published on different dates, the first thereof) at least three dividends in
respect of the shares in question have been declared and all dividends, warrants
and checks (cheques) that have been sent in the manner authorised by these
Bye-laws in respect of the shares in question have remained uncashed;

(b)        the Company shall as soon as practicable after expiry of the said
period of 12 years have inserted advertisements both in a national daily
newspaper and in a newspaper circulating in the area of the last known address
of such Member or other Person giving notice of its intention to sell or
purchase the shares;

 

38



12659748

99548802



--------------------------------------------------------------------------------



(c)        during the said period of 12 years and the period of three months
following the publication of the said advertisements the Company shall have
received no indication either of the whereabouts or of the existence of such
Member or Person; and

(d)       if the shares are listed on a stock exchange, notice shall have been
given to the relevant department of such stock exchange of the Company's
intention to make such sale or purchase prior to the publication of
advertisements.

If during any 12-year period referred to above, further shares have been issued
in right of those held at the beginning of such period or of any previously
issued during such period and all the other requirements of this Bye-law 93
(other than the requirement that they be in issue for 12 years) have been
satisfied in regard to the further shares, the Company may also sell or purchase
the further shares.

94.

Instrument of Transfer

To give effect to any such sale or purchase pursuant to Bye-law 93, the Board
may authorise some person to execute an instrument of transfer of the shares
sold or purchased to, or in accordance with the directions of, the purchaser and
an instrument of transfer executed by that person shall be as effective as if it
had been executed by the holder of, or person entitled by transmission to, the
shares. The transferee of any shares sold shall not be bound to see to the
application of the purchase money, nor shall his title to the shares be affected
by any irregularity in, or invalidity of, the proceedings relating to the sale.

95.

Proceeds of Sale

The net proceeds of sale or purchase of shares pursuant to Bye-law 93 shall
belong to the Company which, for the period of six years after the transfer or
purchase, shall be obliged to account to the former Member or other Person
previously entitled as aforesaid for an amount equal to such proceeds and shall
enter the name of such former Member or other Person in the books of the Company
as a creditor for such amount. No trust shall be created in respect of the debt,
no interest shall be payable in respect of the same and the Company shall not be
required to account for any money earned on the net proceeds, which may be
employed in the business of the Company or invested in such investments as the
Board from time to time thinks fit. After the said six-year period has passed,
the net proceeds of share shall become the property of the Company, absolutely,
and any rights of the former Member or other Person previously entitled as
aforesaid shall terminate completely.

WINDING-UP

96.

Determination to liquidate

Subject to the Act, the Company shall be wound up voluntarily by resolution of
the Members; provided, that the Board shall have the power to present any
petition and make application in connection with the winding up or liquidation
of the Company.

 

39



12659748

99548802


--------------------------------------------------------------------------------

 

97.

Winding-up/distribution by liquidator

If the Company shall be wound up the liquidator may, with the sanction of a
resolution of the Members, divide among the Members in specie or in kind the
whole or any part of the assets of the Company (whether they shall consist of
property of the same kind or not) and may, for such purpose, set such value as
he or she deems fair upon any property to be divided as aforesaid and may
determine how such division shall be carried out as between the Members or
different classes of Members. The liquidator may, with the like sanction, vest
the whole or any part of such assets in trustees upon such trusts for the
benefit of the Members as the liquidator shall think fit, but so that no Member
shall be compelled to accept any shares or other securities or assets whereon
there is any liability.

ALTERATION OF BYE-LAWS

98.

Alteration of Bye-laws

No Bye-law shall be rescinded, altered or amended and no new Bye-law shall be
made until the same has been approved by a resolution of the Board and confirmed
by a resolution of the Members. Paragraph (b) of Bye-law 11 and all of Bye-law
12 shall not be rescinded, altered or amended and no new Bye-law inconsistent
with such existing Bye-laws shall be made until the same has been approved by a
resolution of the Board and confirmed by a resolution of Members holding at
least sixty-six and two-thirds percent (66 2/3 %) of the issued and outstanding
share capital of the Company.

 

******

***

*

 

40

12659748

99548802

 

--------------------------------------------------------------------------------



 